[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                             _____________                     FILED
                                                      U.S. COURT OF APPEALS
                              No. 09-12513              ELEVENTH CIRCUIT
                                                            JULY 1, 2010
                             _____________
                                                             JOHN LEY
                                                              CLERK
              D.C. Docket No. 99-02054-CT-30-TGW


EZELL GILBERT,

                                                     Petitioner-Appellant,

                                  versus


UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.

                              ____________

                Appeal from the United States District Court
                    for the Middle District of Florida
                              ____________

                               (July 1, 2010)

Before DUBINA, Chief Judge, MARTIN, and HILL, Circuit Judges.
BY THE COURT:

      Presently before the court are:

      1.     Motion by Defendant/Appellant Gilbert for Release Pending

Appeal/Remand;

      2.     United States’ Response to Gilbert’s Motion for Release Pending

Appeal/Remand;

      3.     United States’ Unopposed Motion for Immediate Stay of the Mandate

Pending Final Disposition of Possible Petition for Rehearing En Banc; and,

      4.     Appellant Gilbert’s Response to the Government’s Motion to Stay the

Mandate.

      We deal with these motions and responses as follows:

      1.     Defendant/Appellant Gilbert’s Motion for Release Pending

Appeal/Remand is GRANTED. The motion and this order are remanded to the

district court for the district court, expeditiously, to impose conditions, if any,

upon Gilbert’s release.

      2.     Inasmuch as a judge of this Court has caused the mandate to be held,

the Government’s motion for immediate stay of the mandate is DENIED, AS

MOOT.




                                           2